        Case 1:20-cv-00670-OTW Document 24 Filed 08/12/20 Page 1 of 2




              YADGAROV & ASSOCIATES, PLLC.
                    608 Fifth Avenue, Suite 1000 - New york N.y. 10020
                         Phone: 212-581-2500 - Fax: ZtZ-581-252b


                            MEMO ENDORSED




                                                        August 11,2020

Hon. Ona T. Wang, USMJ                     Parties are directed to submit a joint status letter on Sept. 11, 2020.
                                           SO ORDERED.
Southem District of New York
500 Pearl Street, Room 20D
                                           /s/ Ona T. Wang 8/12/20
New York, NY 10007                         U.S.M.J.

            Re: Gomez v. Francois and LG Waay, Inc., Docket No. 20-cv-0670-OTW


Dear Magistrate Wang:


The parties submit this joint discovery letter pursuant to the Court's order of August 7,2020,
directing the parties to comply with the Couft memo order of July 1, 2020, on or before August
11,2020, by providing the Court with a status update on the progress ofdiscovery.


At this time the paties have exchange inten ogatories,and notice to produce and the pafties arc
working to provide responses at this tirne. The main impediment for the parties providing
responsive answers is that documents in the possession, custody and control of the parties from
third party custodians crn€ntly in possession of those records. The Plaintiff's deposition has
been tentatively scheduled for September 1,2020; however, the parties may need to adjoum the
deposition on the basis that Wanda Gomez is still planning to undergo a neck surgery related to
this accident. If the surgery occurs before Septernber 7 the Plaintiff could be physically unable
to proceed or if scheduled before September 7, the parties are ofthe opinion it would be better to
adjourn the deposition to a date after the surgery to avoid a second deposition of the Plaintiff.
The deposition of the Defendants have yet to be scheduled because counsel for the parlies are
still trying to detemine   if   the trial in this action,   if   any, should be limited to questions of
            Case 1:20-cv-00670-OTW Document 24 Filed 08/12/20 Page 2 of 2




I   damages (including threshold,   if
                                     applicable). Fortunately, Defendant's counsel has located Mr.
i I'rancols and is curuently making arrangements to interview hirn with a Creole interpreter. The
 rparties believe that expert discovery will be complete on or before November 30, 2020, however,
  the end date would be subject to change if the Plaintiff's surgery is not scheduled until after the
    September 7, 2020, deposition occurs.



    Jointly Submitted




      hald 9-Ramo, Esq.




    Jennifer A. Robinson, Esq.
    For Defendants
